DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §119(e) and 35 USC §120 is acknowledged:
This application, filed 12-January-2022, is a continuation of application 16/527,481, filed 31-July-2019, and issued as patent US 11,250,677 B2.
Application 16/527,481 claims priority from provisional application 62/736,333 filed 25-September-2018 and provisional application 62/713,110, filed 1-August-2018.
This application is therefore accorded a prima facie effective filing date of 1-August-2018 for disclosure supported by the 62/713,110 application and 25-September-2018 for disclosure supported by the 62/736,333 application.

Information Disclosure Statement
The information disclosure statement IDS#1 (12 references) submitted on 5-August-2022 has been considered by the Examiner and made of record in the application file.

Double Patenting
Claims 1-20 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 11,250,677 B2 (Parent)
Claim 1: A security device comprising:
a tag device configured to transmit a wireless signal at a resonant frequency of the tag device in response to:
a deactivation field of a deactivator to trigger the deactivator increase a power of the deactivation field as part of a deactivation process, and
a gate field to trigger a gate alarm; and 
tamper detection circuitry comprising:
a tamper sensor,
a deactivation sensor, and
a sounder;
wherein the tamper sensor is configured to generate a tamper signal in response to detecting a tamper event, the tamper signal triggering the sounder to emit an alarm sound;
wherein the deactivation sensor is configured to detect the increased power of the deactivation field over a threshold and, in response, disable the triggering of the sounder to emit the alarm sound.

Claim 1: A security device comprising: 
a housing; 
an electronic article surveillance tag disposed in the housing, the electronic article surveillance tag being configured to: 
resonate to provide a wireless response signal in response to an output field of a deactivator to trigger the deactivator to increase a power of the output field, at a same frequency, 
to generate a deactivation field that is above a threshold power, and 
resonate to provide the wireless signal to a gate to trigger a gate alarm in response to a gate field at the same frequency; and 
tamper detection circuitry disposed within the housing, the tamper detection circuitry comprising: 
a tamper sensor configured to generate a tamper signal in response to detecting a tamper event; 
a deactivation sensor tuned to the same frequency and configured to: 
detect the deactivation field, and in response to detecting the deactivation field, generate a deactivation signal; and 
a sounder; 
wherein the tamper detection circuitry is configured to: 
trigger the sounder to emit an alarm sound in response to receiving the tamper signal from the tamper sensor; and 
deactivate the triggering of the sounder in response to receiving the deactivation signal from the deactivation sensor indicating that the deactivation field is above the threshold power, 
wherein receipt of the tamper signal after the triggering of the sounder is deactivated does not trigger the sounder to emit the alarm.
Claim 2: The security device of claim 1, wherein the deactivation sensor comprises a resonant circuit.
Claim 2: The security device of claim 1, wherein the electronic article surveillance tag is configured to deactivate in response to being disposed within the deactivation field being above the threshold power.
Claim 3: The security device of claim 1, wherein the tamper detection circuitry is further configured to begin a timer in response to disabling the triggering of the sounder.
Claim 3: The security device of claim 1 wherein the tamper detection circuitry is further configured to begin a timer in response to deactivating the triggering of the sounder.
Claim 4: The security device of claim 3 wherein the tamper detection circuitry 1s further configured to detect, via the tamper sensor, that a removal action has not occurred prior to the timer expiring and, in response to the timer expiring, arm the tamper detection circuitry.
Claim 4: The security device of claim 3 wherein the tamper detection circuitry is further configured to detect, via the tamper sensor, that a removal action has not occurred prior to the timer expiring and, in response to the timer expiring, arm the tamper detection circuitry.
Claim 5: The security device of claim 1 wherein the tamper detection circuitry is further configured to detect, via the tamper sensor, that an installation action has occurred and, in response, arm the tamper detection circuitry.
Claim 5: The security device of claim 1 wherein the tamper detection circuitry is further configured to detect, via the tamper sensor, that an installation action has occurred and, in response, arm the tamper detection circuitry.
Claim 6: The security device of claim 1, wherein the tamper sensor is configured to generate the tamper signal in response to detecting the tamper event, the tamper event being a severing of a conductor that is electrically connected to the tamper sensor to form a loop.
Claim 6: The security device of claim 1, wherein the deactivation sensor comprises a tunnel-magnetoresistance sensor.

Claim 7: The security device of claim 6, wherein the tamper sensor comprises two electrical contacts, and wherein the conductor is electrically connected between the two electrical contacts.
Claim 7: The security device of claim 1, wherein the tamper sensor is configured to generate the tamper signal in response to detecting the tamper event, the tamper event being a severing of a conductive strip that is electrically connected to the tamper sensor to form a loop.
Claim 8: The security device of claim 7, wherein the two electrical contacts comprise flexible tabs configured to extend through respective openings in a product packaging surface to enable application of the security device on an internal face of the product packaging surface while the flexible tabs are accessible for electrical connection on an external face of the product packaging surface.
Claim 8: The security device of claim 7, wherein the tamper sensor comprises two electrical contacts, and wherein the conductive strip is electrically connected between the two electrical contacts.
Claim 9: The security device of claim 1, wherein the tamper detection circuitry further comprises a light and the tamper detection circuitry is configured to illuminate the light based on the tamper detection circuitry being active or deactivated.
Claim 9: The security device of claim 8, wherein the two electrical contacts comprise flexible tabs configured to extend through respective openings in a product packaging surface to enable application of the security device on an internal face of the product packaging surface while the flexible tabs are accessible for electrical connection on an external face of the product packaging surface.
Claim 10: The security device of claim 1, wherein a frequency of the deactivation field and the gate field is about 8.2 MHZ, 4.8 MHz, or 58 kHz.
Claim 10: The security device of claim 8, 
wherein the conducive strip comprises a backing and a conductor; 
wherein the conductor is affixed to the backing such that the conductor is exposed to form an electrical connection on a first side of the backing and insulated from forming an electrical connection on a second side of the backing.
Claim 11: The security device of claim 1 further comprising an adhesive to affix the security device to product packaging.
Claim 11: The security device of claim 1, wherein the tamper detection circuitry further comprises a light and the tamper detection circuitry is configured to illuminate the light based on the tamper detection circuitry being active or deactivated.
Claim 12: The security device of claim 1, wherein the tag device is a non-deactivatable electronic article surveillance tag.
Claim 12: The security device of claim 1, wherein the same frequency is about 8.2 MHZ, 4.8 MHz, or 58 kHz.

Claim 13: The security device of claim 1 further comprising an adhesive to affix the security device to product packaging.
Claim 13: A security device to be coupled with a product in a retail store, the security device comprising:
a deactivation sensor;
a sounder; and
a tag device configured to transmit a wireless signal at a resonant frequency of the tag device in response to:
a deactivation field of a deactivator to trigger the deactivator increase a power of the deactivation field as part of a deactivation process, the deactivation field being at the resonant frequency of tag device, and
a gate field to trigger a gate alarm, the gate field being at the resonant frequency of the tag device; 
wherein the deactivation sensor is configured to detect the increased power of the deactivation field over a threshold and, in response, cause the sounder to be disabled.

Claim 14: A security device comprising: 
a housing; 
an electronic article surveillance tag disposed in the housing, the electronic article surveillance tag being configured to: 
resonate to provide a wireless response signal in response to an output field of a deactivator to trigger the deactivator to increase a power of the output field, at a same frequency, 
to generate a deactivation field that is above a threshold power, and resonate to provide the wireless signal to a gate to trigger a gate alarm in response to a gate field at the same frequency; and 
tamper detection circuitry disposed within the housing, the tamper detection circuitry comprising: 
a tamper sensor configured to generate a tamper signal in response to detecting a tamper event, the tamper event being a severing of a conductive strip that is electrically connected to the tamper sensor to form a loop; 
a deactivation sensor tuned to the same frequency and configured to: 
detect the deactivation field, and in response to detecting the deactivation field, generate a deactivation signal; 
a sounder; 
wherein the tamper detection circuitry is configured to: 
trigger the sounder to emit an alarm sound in response to receiving the tamper signal from the tamper sensor when the tamper detection circuitry is in the active state; and 
deactivate the triggering of the sounder in response to receiving the deactivation signal from the deactivation sensor indicating that the deactivation field is above the threshold power, 
wherein receipt of the tamper signal after the triggering of the sounder is deactivated does not trigger the sounder to emit the alarm.
Claim 14: The security device of claim 13 further comprising a tamper sensor;
wherein the tamper sensor is configured to detect a tamper event and, in response, cause the sounder to emit an alarm sound.
Claim 15: The security device of claim 14, wherein the same frequency is about 8.2 MHZ, 4.8 MHz, or 58 kHz.

Claim 15: The security device of claim 14 wherein the tamper sensor is further configured to detect that an installation action has occurred and, in response, cause tamper detection circuitry to be armed.

Claim 16: The security device of claim 15 further comprising a light configured to be illuminated in response to the tamper detection circuitry being armed.

Claim 17: The security device of claim 14, wherein the tamper sensor is configured to detect the tamper event as a severing of a conductor that is electrically connected to the tamper sensor to form a loop.

Claim 18: The security device of claim 13, wherein the deactivation sensor comprises a resonant circuit.

Claim 19: The security device of claim 13, wherein a frequency of the deactivation field and the gate field is about 8.2 MHZ, 4.8 MHz, or 58 kHz.

Claim 20: The security device of claim 1, wherein the tag device is a non-deactivatable electronic article surveillance tag.


Claim 16: A method comprising: 
resonating, by an electronic article surveillance tag disposed within a housing of a security device, to provide a wireless response signal in response to an output field of a deactivator to trigger the deactivator to increase a power of the output field, at a same frequency, to generate a deactivation field that is above a threshold power, the electronic article surveillance tag being configured to resonate to provide the wireless signal to a gate to trigger a gate alarm in response to a gate field at the same frequency; 
receiving, by the electronic article surveillance tag, the deactivation field from the deactivator; 
simultaneously detecting, by a deactivation sensor tuned to the same frequency and disposed within the housing of the security device, the deactivation field; 
in response to detecting the deactivation field by the deactivation sensor, generating a deactivation signal for receipt by tamper detection circuitry of the security device, the tamper detection circuitry being configured to trigger a sounder to emit an alarm sound in response to receiving a tamper signal from a tamper sensor in response to detecting a tamper event; and 
in response to receiving the deactivation signal from deactivation sensor indicating that the deactivation field is above the threshold power, deactivating the triggering of the sounder such that receipt of the tamper signal after deactivation of the tamper detection circuitry does not trigger the sounder to emit the alarm.

Claim 17: The method of claim 16, wherein the deactivation sensor comprises a reed switch or a tunnel-magnetoresistance sensor.

Claim 18: The method of claim 16, wherein the same frequency is about 8.2 MHZ, 4.8 MHz, or 58 kHz.


Claims 1-11 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1 and 13 of Zhang (United States Patent # US 11,250,677 B2), hereinafter Parent.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 1:  Parent, claims 1 and/or 13, recite or suggest all of the limitations of independent claim 1.
Consider claim 2 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 1.
Consider claim 3 and as applied to claim 1: The additional limitations of this claim are taught Parent claim 3.
Consider claim 4 and as applied to claim 3: The additional limitations of this claim are taught by Parent claim 4.
Consider claim 5 and as applied to claim 1: The additional limitations of this claim are taught by Parent claim 5.
Consider claim 6 and as applied to claim 1: The additional limitations of this claim are taught by Parent claim 7.
Consider claim 7 and as applied to claim 6: The additional limitations of this claim are taught by Parent claim 8.
Consider claim 8 and as applied to claim 7: The additional limitations of this claim are taught Parent claim 9.
Consider claim 9 and as applied to claim 1: The additional limitations of this claim are taught Parent claim 11.
Consider claim 10 and as applied to claim 1: The additional limitations of this claim are taught Parent claims 1 and 12.
Consider claim 11 and as applied to claim 1: The additional limitations of this claim are taught Parent claim 13.
	
Claims 12-20 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1 and 13 of Zhang (United States Patent # US 11,250,677 B2), hereinafter Parent, in view of Clifford et al. (United States Patent Application Publication # US 2003/0197611 A1), hereinafter Clifford.
Consider claim 12 and as applied to claim 1: The Parent claims do not specifically address operation with a non-deactivatable (reusable) tag.  Such operation was known in the prior art, however, and for example:
Clifford discloses systems and methods for data reading and EAS tag sensing and deactivating at a retail checkout [Title; Abstract; Fig. 1-2; Para. 0014-0015] and particularly that the system may accommodate the use of non-deactivatable (hard) tags [Fig. 6c, 7e; Para. 0100-0102, Para. 0158].
Therefore, it have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to accommodate non-deactivatable tags by an EAS security device, by advising an operator that the tag cannot be deactivated and must be removed manually as taught by Clifford and applied to a security device as claimed by of Zhang, in order that the system be usable with both deactivatable and hard tag types.
Consider independent claim 13:  Parent, claims 1 and/or 13, recite or suggest all of the limitations of independent claim 1, except the explicit coupling of the device to a product in a retail store. 
This is a basic function of the device (to provide an alert of unauthorized removal of an object from a store) and is well known in the prior art, and for example:
Clifford discloses systems and methods for data reading and EAS tag sensing and deactivating at a retail checkout [Title; Abstract; Fig. 1-2; Para. 0014-0015] and particularly that an EAS tag may be attached to a product or item in a retail establishment or store [Para. 0005, 0008, 0014, 0031, 0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for a security device as recited by claim 13 of Zhang to be attached to an article of merchandise at a retail store as taught by Crawford, in order to protect the article from unauthorized removal.
Consider claim 14 and as applied to claim 13:  The additional limitations of this claim are also taught by Parent claims 1 and/or 13.
Consider claim 15 and as applied to claim 14:  The additional limitations of this claim are taught by Parent claim 5, and as applied to claims 1 and/or 13.
Consider claim 16 and as applied to claim 15:  The additional limitations of this claim are also taught by Parent claim 11, and as applied to claims 1 and/or 13.
Consider claim 17 and as applied to claim 14:  The additional limitations of this claim are also taught by Parent claim 7, and as applied to claims 1 and/or 13.
Consider claim 18 and as applied to claim 13:  The additional limitations of this claim are also taught by Parent claims 1 and/or 13.
Consider claim 19 and as applied to claim 13:  The additional limitations of this claim are also taught by Parent claim 15, and as applied to claims 1 and/or 13.
Consider claim 20 and as applied to claim 13:  
Clifford discloses systems and methods for data reading and EAS tag sensing and deactivating at a retail checkout [Title; Abstract; Fig. 1-2; Para. 0014-0015] and particularly that the system may accommodate the use of non-deactivatable (hard) tags [Fig. 6c, 7e; Para. 0100-0102, Para. 0158].
Therefore, it have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to accommodate non-deactivatable tags by an EAS security device, by advising an operator that the tag cannot be deactivated and must be removed manually as taught by Clifford and applied to a security device as claimed by of Zhang, in order that the system be usable with both deactivatable and hard tag types.

Claim Objections
Objection is made to claims 1 and 20 because of the following informalities:  
Claim 1 recites in part: “a deactivation field of a deactivator to trigger the deactivator increase a power of the deactivation field….”, which for clarity is more correctly stated as: “…. to trigger the deactivator to increase a power….”. 
Claim 20 as presently recited, depends from claim 1, rendering the claim identical to claim 12.  Based on context and order, it is assumed for the purpose of prior art examination, that dependence from claim 13 was intended
 Appropriate correction is required.


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 9-11 and 13-19 are rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1) and Hall (United States Patent Application Publication # US 2010/0171619 A1) in view of Forster (United States Patent Application Publication # US 2013/0105584 A1).
Consider claim 1:  A security device, Yang discloses an electronic article surveillance (EAS) device, system and method [Title; Abstract; Fig. 1; Para. 0002-0004], comprising:
a tag device configured to transmit a wireless signal at a resonant frequency of the tag device an EAS tag (10) and including an EAS element (370) [Fig. 9; Para. 0038, 0040], in response to:
a deactivation field of a deactivator to trigger the deactivator increase a power of the deactivation field as part of a deactivation process, a handheld remote (180) and/or detacher (420) for activating and deactivating the tag using infrared or radio (wireless) communication [Fig. 3, 11; Para. 0030, 0044], and
a gate field to trigger a gate alarm; where the EAS element is a passive element, resonating in response to an interrogation signal when brought into a zone (gate area), the resonant signal detected by the EAS system and generate an alarm in response [Para. 0040]; and 
tamper detection circuitry comprising:
a tamper sensor, at least a limit switch (15/190) to detect attempted tag removal and conductive tape (40) to be wrapped around the object to be protected [Fig. 1-2, 9-10; Para. 0008-0009, 0028-0029, 0039];
a deactivation sensor, an infrared or radio frequency port (330) for communication with the remote device (180) or handheld detacher (420) for arming and/or disarming the device [Fig. 3, 9, 11; Para. 0030, 0038-0039, 0044]; and
a sounder; an audible alarm generator (340) [Fig. 9; Para. 0009, 0038-0039];
wherein the tamper sensor is configured to generate a tamper signal in response to detecting a tamper event, the tamper signal triggering the sounder to emit an alarm sound; that when the tag is activated (armed) through IR or radio communication, and an attempt to remove the tag or sever ribbon connections, that an alarm is generated (triggered) and sounded (based, for example, on a signal from the limit switch (15/190) [Fig. 3; Para. 0028, 0030, 0043];
wherein the deactivation sensor is configured to detect the increased power of the deactivation field over a threshold and, in response, disable the triggering of the sounder to emit the alarm sound; but when the tag is disarmed (through IR or radio communication received by the communication port (330) (deactivation sensor)), the tag may be removed without sounding the alarm [Para. 0030, 0044].
Yang discloses that the EAS device comprises an EAS tag in which the EAS element is a passive element, resonating in response to an interrogation signal when brought into a zone (gate area), the resonant signal detected by the EAS system and generate an alarm in response, and also an infrared or radio frequency port (330) for communication with the remote device (180) or handheld detacher (420) for arming and/or disarming the device [Fig. 3, 9, 11; Para. 0025-0026, 0030, 0038, 0040, 0044]. 
Yang does not specifically disclose: (a) that the generator deactivation field/signal is triggered based on a resonating signal from the tag device (indicating a proximate tag), or (b) generation of the deactivation signal based on the deactivation field having at least a threshold power level. These features were well known with respect to prior EAS tag art, and for example:
Hall discloses an EAS deactivator [Title; Abstract; Fig. 1; Para. 0003, 0005] and in particular use of a traditional EAS marker detector (24) in which the EAS tag responds (resonates) to an interrogation signal, and: (a) that the responding signal is used to trigger the deactivation sequence [Fig. 1; Para. 0005, 0024, 0027, 0032].
Forster discloses a dual mode chip and tag having both RFID and EAS capabilities [Title; Abstract; Fig. 1; Para. 0001, 0005] and particularly: (b) that the EAS tag may be disabled either via a UHF RFID interface or set/deactivated by a signal level by a proximate standard EAS deactivator above a threshold level [Para. 0029-0032].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) use a traditional EAS marker detector in which an EAS tag resonates in response to a proximate interrogation signal, and the resonance response (signal) is detected and used to trigger the deactivation signal by the deactivation device as taught by Hall; and, (b) deactivation of an EAS device by subjecting the device to a deactivation field at a level above a predetermined threshold as taught by Forster, applied to an EAS device and system as taught by Yang, where: (a) such operation is traditional and well known, and prevents operation transmission of deactivation signals or fields unless an EAS tag (or a particular tag type) is present, and (b): thereby allow operation using standard legacy EAS deactivation devices according to known techniques.
Consider claim 2 and as applied to claim 1:  The security device of claim 1, wherein the deactivation sensor comprises a resonant circuit. Hall discloses that the EAS tag (14) resonates at its natural resonant frequency (implicitly disclosing presence of a resonant circuit) in response to a RF pulse from the deactivator (12) [Fig. 4-5; Para. 0032].
Consider claim 5 and as applied to claim 1:  The security device of claim 1 wherein the tamper detection circuitry is further configured to detect, via the tamper sensor, that an installation action has occurred and, in response, arm the tamper detection circuitry. Yang discloses an aspect of tamper detection to be a limit switch (150) which may detect removal of the EAS tag device from a base, and where activation of this switch on installation of the device may be interpreted as an arming signal [Fig. 1-2, 9; Para 0029].
Consider claim 6 and as applied to claim 1:  The security device of claim 1, wherein the tamper sensor is configured to generate the tamper signal in response to detecting the tamper event, the tamper event being a severing of a conductor that is electrically connected to the tamper sensor to form a loop. Yang discloses one aspect of tamper sensing to comprise one or more tapes or ribbons (40) with a conductive strip (50) running the length of the tape, the tape forming a loop, and tamper detected based on resistance change with respect to the loop [Fig. 1-2, 10; Para. 0025, 0028, 0031].
Consider claim 7 and as applied to claim 6:  The security device of claim 6, wherein the tamper sensor comprises two electrical contacts, and wherein the conductor is electrically connected between the two electrical contacts. Yang further discloses that each tape segment connected between electrical contacts (140) on the EAS device housing (20) [Fig. 2; Para. 0029].
Consider claim 9 and as applied to claim 1:  The security device of claim 1, wherein the tamper detection circuitry further comprises a light and the tamper detection circuitry is configured to illuminate the light based on the tamper detection circuitry being active or deactivated. Yang also discloses that the EAS device may comprise an LED indicator (350), and that the LED may be used (as can the audible alarm generator (340)) to provide cues regarding EAS tag status [Fig. 9; Para. 0038-0039].
Consider claim 10 and as applied to claim 1:  The security device of claim 1, wherein a frequency of the deactivation field and the gate field is about 8.2 MHZ, 4.8 MHz, or 58 kHz.
Neither Yang nor Hall specifically discloses that the EAS element and tag resonant frequency of about 8.2 MHZ, 4.8 MHz, or 58 kHz is used for both gate detection and as a deactivation field frequency.
Forster discloses that the EAS tag may be tuned to resonate at an exemplary 8.2 MHz HF frequency, and specifically that the resonance (and resulting signal) at this frequency is used for gate detection, and that the same frequency, received above a predetermined threshold level is used to disable the EAS device [Para. 0017, 0022, 0024-0026, 0028-0032, 0036].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for an EAS tag component to resonate at an exemplary 8.2 MHz., where a resonant response at this frequency may be used for gate detection, and also that a signal at this frequency supplied at a level above a particular threshold may be used to deactivate the EAS device as taught by Forster, and applied to an EAS device and system as taught by Yang and modified by Hall and Forster, where use of the tag resonant frequency for both detection and deactivation is well known and typical for legacy EAS systems.
Consider claim 11 and as applied to claim 1:  The security device of claim 1 further comprising an adhesive to affix the security device to product packaging. Yang discloses that adhesive may be used to attach both the EAS device and conductive tape to the protected object [Fig. 4, 10; Para. 0031, 0042].
Consider claim 13:  A security device to be coupled with a product in a retail store, Yang discloses an electronic article surveillance (EAS) device, system and method [Title; Abstract; Fig. 1; Para. 0002-0004], the security device comprising:
a deactivation sensor; an infrared or radio frequency port (330) for communication with the remote device (180) or handheld detacher (420) for arming and/or disarming the device [Fig. 3, 9, 11; Para. 0030, 0038-0039, 0044];
a sounder; an audible alarm generator (340) [Fig. 9; Para. 0009, 0038-0039]; and
a tag device configured to transmit a wireless signal at a resonant frequency of the tag device, an EAS tag (10) and including an EAS element (370) [Fig. 9; Para. 0038, 0040], in response to:
a deactivation field of a deactivator to trigger the deactivator increase a power of the deactivation field as part of a deactivation process, a handheld remote (180) and/or detacher (420) for activating and deactivating the tag using infrared or radio (wireless) communication [Fig. 3, 11; Para. 0030, 0044], the deactivation field being at the resonant frequency of tag device, and
a gate field to trigger a gate alarm, where the EAS element is a passive element, resonating in response to an interrogation signal when brought into a zone (gate area), the resonant signal detected by the EAS system and generate an alarm in response [Para. 0040]; the gate field being at the resonant frequency of the tag device; 
wherein the deactivation sensor is configured to detect the increased power of the deactivation field over a threshold and, in response, cause the sounder to be disabled; but when the tag is disarmed (through IR or radio communication received by the communication port (330) (deactivation sensor)), the tag may be removed without sounding the alarm [Para. 0030, 0044].
Yang discloses that the EAS device comprises an EAS tag in which the EAS element is a passive element, resonating in response to an interrogation signal when brought into a zone (gate area), the resonant signal detected by the EAS system and generate an alarm in response, and also an infrared or radio frequency port (330) for communication with the remote device (180) or handheld detacher (420) for arming and/or disarming the device [Fig. 3, 9, 11; Para. 0025-0026, 0030, 0038, 0040, 0044]. 
Yang does not specifically disclose: (a) that the generator deactivation field/signal is triggered based on a resonating signal from the tag device (indicating a proximate tag), (b) generation of the deactivation signal based on the deactivation field having at least a threshold power level, or (c) explicitly that the EAS tag may be attached to a product at a retail store. These features were well known with respect to prior EAS tag art, and for example:
Hall discloses an EAS deactivator [Title; Abstract; Fig. 1; Para. 0003, 0005] and in particular use of a traditional EAS marker detector (24) in which the EAS tag responds (resonates) to an interrogation signal, and: (a) that the responding signal is used to trigger the deactivation sequence [Fig. 1; Para. 0005, 0024, 0027, 0032].
Forster discloses a dual mode chip and tag having both RFID and EAS capabilities [Title; Abstract; Fig. 1; Para. 0001, 0005] and particularly: (b) that the EAS tag may be disabled either via a UHF RFID interface or set/deactivated by a signal level by a proximate standard EAS deactivator above a threshold level [Para. 0029-0032], and (c) attachment of the EAS tag to a product at a store or retailer [Para. 0002-0003, 0017, 0042].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) use a traditional EAS marker detector in which an EAS tag resonates in response to a proximate interrogation signal, and the resonance response (signal) is detected and used to trigger the deactivation signal by the deactivation device as taught by Hall; and, (b) deactivation of an EAS device by subjecting the device to a deactivation field at a level above a predetermined threshold, and (c) attachment of the EAS tag to a product in a store, as taught by Forster, applied to an EAS device and system as taught by Yang, where: (a) such operation is traditional and well known, and prevents operation transmission of deactivation signals or fields unless an EAS tag (or a particular tag type) is present, (b): thereby allow operation using standard legacy EAS deactivation devices according to known techniques, and (c) where the use of such tags are commonly used to detect and/or prevent shoplifting and theft at retail establishments
Consider claim 14 and as applied to claim 13:  The security device of claim 13 further comprising a tamper sensor; Yang also discloses at least a limit switch (15/190) to detect attempted tag removal and conductive tape (40) to be wrapped around the object to be protected [Fig. 1-2, 9-10; Para. 0008-0009, 0028-0029, 0039];
wherein the tamper sensor is configured to detect a tamper event and, in response, cause the sounder to emit an alarm sound; and that when the tag is activated (armed) through IR or radio communication, and an attempt to remove the tag or sever ribbon connections, that an alarm is generated (triggered) and sounded (based, for example, on a signal from the limit switch (15/190) [Fig. 3; Para. 0028, 0030, 0043];
Consider claim 15 and as applied to claim 14:  The security device of claim 14 wherein the tamper sensor is further configured to detect that an installation action has occurred and, in response, cause tamper detection circuitry to be armed. Yang discloses an aspect of tamper detection to be a limit switch (150) which may detect removal of the EAS tag device from a base, and where activation of this switch on installation of the device may be interpreted as an arming signal [Fig. 1-2, 9; Para 0029].
Consider claim 16 and as applied to claim 15:  The security device of claim 15 further comprising a light configured to be illuminated in response to the tamper detection circuitry being armed. Yang also discloses that the EAS device may comprise an LED indicator (350), and that the LED may be used (as can the audible alarm generator (340)) to provide cues regarding EAS tag status [Fig. 9; Para. 0038-0039].
Consider claim 17 and as applied to claim 14:  The security device of claim 14, wherein the tamper sensor is configured to detect the tamper event as a severing of a conductor that is electrically connected to the tamper sensor to form a loop. Yang discloses one aspect of tamper sensing to comprise one or more tapes or ribbons (40) with a conductive strip (50) running the length of the tape, the tape forming a loop, and tamper detected based on resistance change with respect to the loop [Fig. 1-2, 10; Para. 0025, 0028, 0031].
Consider claim 18 and as applied to claim 13:  The security device of claim 13, wherein the deactivation sensor comprises a resonant circuit. Hall discloses that the EAS tag (14) resonates at its natural resonant frequency (implicitly disclosing presence of a resonant circuit) in response to a RF pulse from the deactivator (12) [Fig. 4-5; Para. 0032].
Consider claim 19 and as applied to claim 13:  The security device of claim 13, wherein a frequency of the deactivation field and the gate field is about 8.2 MHZ, 4.8 MHz, or 58 kHz.
Neither Yang nor Hall specifically discloses that the EAS element and tag resonant frequency of about 8.2 MHZ, 4.8 MHz, or 58 kHz is used for both gate detection and as a deactivation field frequency.
Forster discloses that the EAS tag may be tuned to resonate at an exemplary 8.2 MHz HF frequency, and specifically that the resonance (and resulting signal) at this frequency is used for gate detection, and that the same frequency, received above a predetermined threshold level is used to disable the EAS device [Para. 0017, 0022, 0024-0026, 0028-0032, 0036].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for an EAS tag component to resonate at an exemplary 8.2 MHz., where a resonant response at this frequency may be used for gate detection, and also that a signal at this frequency supplied at a level above a particular threshold may be used to deactivate the EAS device as taught by Forster, and applied to an EAS device and system as taught by Yang and modified by Hall and Forster, where use of the tag resonant frequency for both detection and deactivation is well known and typical for legacy EAS systems.

Claims 3 and 4 are rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1), Hall (United States Patent Application Publication # US 2010/0171619 A1) and Forster (United States Patent Application Publication # US 2013/0105584 A1), further in view of Alexis (United States Patent # US 9,852,596 B2).
Consider claim 3 and as applied to claim 1:  The security device of claim 1, wherein the tamper detection circuitry is further configured to begin a timer in response to disabling the triggering of the sounder.
Neither Yang nor Hall discloses a timer for the purpose of automatically rearming the EAS device after deactivation.
Alexis, however, discloses an analogous security tag and method to facilitate authorized removal of items [Title; Abstract; Fig. 1-3; Col. 1, 63 to Col. 2, 17] in which a latch securing the protected object may be released to allow the tag to be removed, the device deactivated such that an alarm is disabled for removal, and further that after a period of time the latch (and alarm) are re-enabled [Fig. 4; Col. 3, 8-23; Col. 9, 25-60 (particularly 51-60); claim 4].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a timer to rearm an anti-tamper function and alarm a predetermined period of time after they have been disabled as taught by Alexis and applied to an EAS device and system as taught by Yang as modified by Hall and Forster, in order that the protected object remain protected should the tag not be removed and the object not removed from the site in a reasonable time.
Consider claim 4 and as applied to claim 3:  The security device of claim 3 wherein the tamper detection circuitry 1s further configured to detect, via the tamper sensor, that a removal action has not occurred prior to the timer expiring and, in response to the timer expiring, arm the tamper detection circuitry. This claim is rejected on the same grounds, references, citations and analysis as applied to claims 1 and 3.

Claim 8 is rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1), Hall (United States Patent Application Publication # US 2010/0171619 A1) and Forster (United States Patent Application Publication # US 2013/0105584 A1), further in view of Stewart et al. (United States Patent Application Publication # US 2012/0187003 A1), hereinafter Stewart.
Consider claim 8 and as applied to claim 7:  The security device of claim 7, wherein the two electrical contacts comprise flexible tabs configured to extend through respective openings in a product packaging surface to enable application of the security device on an internal face of the product packaging surface while the flexible tabs are accessible for electrical connection on an external face of the product packaging surface.
Yang discloses that the EAS device with flexible contacts connecting to conductive tapes (40) to complete an anti-tamper circuit [Fig.2; Para. 0028], but disclose the conductive elements attached to the exterior surface of the package.
Stewart, however, discloses an analogous security package, and which may comprise an EAS tag [Title; Abstract; Fig. 1, 3-5; Para. 0007, 0010, 0025-0026] in which the conductive elements (44) are disposed on the interior surface of the package, a removable alarm element (22) attached to the exterior surface and electrical contact mechanisms within the alarming device which protrude through the package panels to connect to the conductive elements.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide conductive anti-tamper elements on the interior surface of a protected package, and tag/alarm portion on the exterior surface with contact elements which protrude through the package wall to make contact with the conductors as taught by Stewart and applied to in an EAS device and system as taught by Yang as modified by Hall and Forster, in order to hide and protect the anti-tamper elements, but also allow the tag to be removed when no longer required.

Claims 12 and 20 are rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1), Hall (United States Patent Application Publication # US 2010/0171619 A1) and Forster (United States Patent Application Publication # US 2013/0105584 A1), further in view of Clifford et al. (United States Patent Application Publication # US 2003/0197611 A1), hereinafter Clifford
Consider claim 12 and as applied to claim 1:  The security device of claim 1, wherein the tag device is a non-deactivatable electronic article surveillance tag.
Neither Yang nor Hall specifically disclose operation with a non-deactivatable (reusable) tag.  Such operation was known in the prior art, however, and for example:
Clifford discloses systems and methods for data reading and EAS tag sensing and deactivating at a retail checkout [Title; Abstract; Fig. 1-2; Para. 0014-0015] and particularly that the system may accommodate the use of non-deactivatable (hard) tags [Fig. 6c, 7e; Para. 0100-0102, Para. 0158].
Therefore, it have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to accommodate non-deactivatable tags by an EAS security device, by advising an operator that the tag cannot be deactivated and must be removed manually as taught by Clifford and applied and applied to an EAS device and system as taught by Yang and modified by Hall, in order that the system be usable with both deactivatable and hard tag types.
Consider claim 20 and as applied to claim 1:  The security device of claim 1, wherein the tag device is a non-deactivatable electronic article surveillance tag. This claim is rejected based on the same references, citations and analysis as for claim 12 previously, and as applied to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Forster (U.S. Patent Application Publication # US 2019/0206212 A1) disclosing the interfacing of electronic anti-tamper devices with display elements

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684